Citation Nr: 0306176	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a left elbow 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability from 10 percent disabling.

3.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

(The issues regarding entitlement to service connection for a 
chronic sleeping disability, as well as for increased ratings 
for left and right ankle disabilities as well as a total 
disability rating based on individual unemployability (TDIU) 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1996, with approximately two years of prior active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO rating decision 
that denied the veteran's claims for increased evaluations 
for service-connected bilateral ankle, bilateral knee and 
left elbow disabilities.  Also in this decision the RO denied 
the veteran's claim of service connection for a total rating 
based on individual unemployability.  In a May 1999 rating 
decision, the RO increased the veteran's left ankle and right 
knee disabilities to 10 percent disabling. 

The veteran's claim also comes from a September 1999 rating 
decision which denied service connection for a chronic sleep 
disorder.  

The veteran's claim was remanded by the Board in November 
1998.  

The Board is undertaking additional development on the issues 
regarding service connection for a chronic sleeping 
disability, as well as increased ratings for left and right 
ankle disabilities and a TDIU pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Even with painful motion, weakened movement, excess 
fatigability, incoordination, and pain during flare-ups 
considered, the veteran does not have limitation of flexion 
of the left forearm to 90 degrees or limitation of extension 
to 75 degrees.  

2.  The veteran does not have limitation of supinatinon or 
pronation of the left forearm.

3.  The veteran does not have degenerative arthritis of the 
knees.

4.  The veteran's motion of his knees, even with painful 
motion and pain during flare-ups considered, has not been the 
equivalent of extension limited to 15 degrees or flexion 
limited to 30 degrees.  

5.  The veteran does not have subluxation or lateral 
instability of either knee.  

6.  The veteran does not have a meniscal tear of either knee.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased rating for residuals of a 
left elbow injury, specifically a postoperative left ulnar 
nerve transposition, from 10 percent is denied.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.59, 
4.71a, Plate II, Diagnostic Codes 5206, 5207, 5270, 5213 
(2002).  

2.  Entitlement to an increased rating for a right knee 
disability from 10 percent is denied.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2002).  

3.  Entitlement to an increased rating for a left knee 
disability from 10 percent is denied.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

VA x-rays from January 1999 showed that the left elbow had 
abnormal bony deposits. Both knees were negative.  

The veteran underwent a VA examination in January 1999.  The 
examiner had the claims file to review.  Regarding the 
veteran's left elbow, it was noted that in July 1995, the 
veteran underwent ulnar nerve transposition which returned 
the sensation to his ring and small finger.  He unfortunately 
had lost sensation in the skin proximal to the scar.  He had 
complaints regarding his knees with intermittent swelling.  
He stated that his knees were quite painful with long periods 
of sitting and with long activities on uneven ground.  He had 
pain in his ankles and his knees that required splints on a 
regular basis.  He was able to maintain his activities in 
school and in the mailroom without difficulty, but was trying 
to study and become proficient in information systems so that 
he was not required to stand during work.  

Examination of the left elbow revealed diminished range of 
motion.  The veteran had a 15-degree lack of extension and 
full flexion when compared to the contralateral side both 
actively and passively.  Any attempts at further extension 
passively caused pain.  He had no sensory loss in the ulnar 
nerve distribution including to light touch or pinprick.  His 
strength distally was 5/5.  Palpation about the elbow 
revealed that the maximal area of tenderness was about the 
olecranon and at the radial capitular joint.  Under 
diagnosis, the examiner wrote that the veteran had limited 
range of motion, and that any excessive use of the elbow 
would cause increased pain and excess fatigability.  The 
examiner commented that the veteran's increased pain might 
cause excess fatigability, further diminished range of 
motion, and an inability to complete his tasks.  

Examination of the knees showed that the veteran had no 
effusion.  His knee braces were removed.  The left more than 
the right had pain on patellofemoral compression with mild 
crepitus with this maneuver.  Range of motion was from 0 to 
about 125 degrees of flexion bilaterally.  Pinch test was 
negative.  McMurray's test was notable for extreme pain both 
medially and laterally making the testing more difficult.  
The joint lines were tender more on the medial side than 
laterally.  The veteran had pain on resisted quadriceps 
extension.  Lachman's test was negative.  Under diagnosis of 
the knees, the examiner commented that the veteran had 
minimal findings suggestive of perhaps mild degenerative 
joint disease.  No acute meniscal tear was suspected, 
although the veteran had difficulty cooperating with the 
exam.  Prolonged periods of sitting or long periods of 
standing or running on uneven ground would exacerbate the 
pain in the knees.  The examiner did not have evidence that 
this would cause diminished range of motion.  If he had a 
meniscal tear, this would cause diminished range of motion.  
Degenerative joint disease on its own would also cause 
diminished range of motion and easy fatigability during 
painful flares.  The examiner commented that this would not 
interfere with activities to maintain a desk job but would 
interfere with activity to sit for long periods of time if he 
did not have a ergonomically correct seating system.  

The veteran underwent a VA orthopedic examination in August 
2002.  The claims file was present for the examination.  The 
veteran stated that he had persistent pain in the left elbow 
as well as weakness.  He stated that he had problems with 
standing for long periods of time and walking long distances.  
He used a cane for ambulation.  Examination of the left elbow 
revealed range of motion from 10 to 140 degrees, with pain at 
the extremes.  He had 80 degrees of pronation and supination, 
again with pain at the extremes.  He had some tenderness to 
palpation around the elbow, mostly posteriorly.  He had no 
loss of sensation.  He had 2+ and symmetric deep tendon 
reflexes.  Evaluation of the knees showed range of motion 
from 0 to 130 degrees.  The knees were stable to anterior, 
posterior, and varus, valgus stress.  He had no effusions.  
He had 4+/5 quadriceps strength.  He had mild medial and 
lateral joint line tenderness, no patellofemoral tenderness 
or patellofemoral crepitation.  

The examiner's impression was left elbow status post 
dislocation and ulnar nerve transposition with slightly 
decreased range of motion and strength.  He had pain in the 
elbow consistent with possible degenerative changes.  Another 
impression was bilateral knee pain likely early degenerative 
changes secondary to repeated trauma from multiple 
paratrooping jumps without evidence of significant 
instability and minimal loss of range of motion.  The veteran 
stated that he was working at Circuit City.  

The veteran underwent a general VA examination in August 
2002.  The claims file was reviewed.  Diagnosis was limited 
flexion of the left arm secondary to surgery.  The examiner's 
opinion was that the veteran was employable because he was 
working at Circuit City.  The examiner commented that the 
physical condition was not that bad in the sense that the 
veteran was employable.

X-rays of the knees were within normal limits.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the October 1997 and March 
2000 Statements of the Case as well as the May 1999, November 
2000, and October 2002 Supplemental Statements of the Case.  
In these documents, the RO also provided notice of what 
evidence it had considered.   

In February 2002, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The October 2002 
Supplemental Statement of the Case told the veteran that the 
RO was required to make reasonable efforts in obtaining 
relevant records and to inform the veteran about the 
attempts.  Throughout the appeal, in the VCAA letter, and in 
the October 2002 Supplemental Statement of the Case, the 
veteran has been asked to provide VA with information about 
other evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  



In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his left elbow, and bilateral knees.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  


Laws and regulations regarding the veteran's increased rating 
claims

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.




The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion for 
the specified joint.  


Entitlement to an increased evaluation for a left elbow 
disability, currently evaluated as 10 percent disabling.

Limitation of motion for the elbow is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5206, 5207 (2002).  Limitation of 
flexion of the forearm to 90 degrees is assigned a 20 percent 
evaluation.  When flexion of the forearm is limited to 100 
degrees, a 10 percent evaluation is assigned.  When flexion 
of the forearm is limited to 110 degrees, a noncompensable 
evaluation is assigned.  Under Diagnostic Code 5207, if 
limitation of extension of the forearm is to 75 degrees, a 20 
percent evaluation is assigned.  When extension of the 
forearm is limited to 45 or 60 degrees, a 10 percent 
evaluation is assigned.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (2002), for impairment of the radius.  
That code provides that a 10 percent rating is warranted for 
malunion of the radius, with bad alignment.  A 20 percent 
rating is warranted for nonunion in the upper half.  A 30 
percent rating is warranted for nonunion in the lower half of 
the major radius, without loss of bone substance or 
deformity. 

Under Diagnostic Code 5213, the veteran is entitled to a 10 
percent rating when supination is limited to 30 degrees or 
less.  When pronation is lost beyond the last quarter of the 
arc, and the hand does not approach full pronation, then a 20 
percent rating is assigned.  When pronation is lost beyond 
the middle of the arc, then a 30 percent is assigned for a 
major elbow, and a 20 percent rating for a minor elbow.  
38 U.S.C.A. § 4.71 (a), Diagnostic Code 5213.  

The evidence does not show that the veteran is entitled to an 
increased rating when his disability is rated under 
Diagnostic Codes 5206 or 5207.  Although the veteran was 
noted to have some diminished range of motion at his January 
1999 VA examination, he only had a 15 degree lack of 
extension and full flexion when compared to the right elbow.  
At his August 2002 VA examination, he had range of motion 
from 10 to 140 degrees, with pain at the extremes.  Thus, the 
findings at the two VA examinations do not show flexion 
limited to 90 degrees or extension limited to 45 degrees.  

As the evidence does not show impairment of the radius, the 
veteran is not entitled to an increased rating under 
Diagnostic Code 5212.  

Regarding loss of supination or pronation under Diagnostic 
Code 5213, at the veteran's August 2002 VA examination, he 
had 80 degrees of pronation and supination, with pain at the 
extremes.  Since he did not have supination limited to 30 
degrees or less, he is not entitled to a 10 percent rating 
under Diagnostic Code 5213.  Since he did not have pronation 
lost beyond the last quarter of the arc, he is not entitled 
to a 20 percent rating under Diagnostic Code 5213.   




These range of motion tests do not show extension or flexion 
which would warrant even a ten percent rating; thus, even 
when the directives issued in DeLuca are considered (with 
painful motion and pain upon flare-ups considered), the 
veteran's painful motion can not be considered flexion 
limited to 90 degrees or extension limited to 75 degrees to 
warrant a 20 percent rating for limitation of motion.  


  Entitlement to an increased rating for left and right knee 
disabilities from 10 percent disabling.

When there is ankylosis [immobility or fusion] of the knee, 
30 to 60 percent ratings may be assigned depending on the 
angle at which the knee joint is immobilized.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5260.

When extension [straightening] of the leg [at the knee joint] 
is limited to 30 degrees, then a 40 percent rating is 
assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  When 
extension of the leg is limited to 15 degrees, then a 20 
percent rating is assigned.  When extension of the leg is 
limited to 10 degrees, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5261.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257.

In a precedent opinion the VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.

When the evidence shows dislocated semilunar cartilage with 
frequent episodes of "locking", pain, and effusion into the 
joint, then a 20 percent rating is assigned.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5258 (2002).  

When semilunar cartilage has been removed, but the knee is 
still symptomatic, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71(a), Diagnostic Code 5259 (2002).  

Although a VA examiner noted in January 1999 that the veteran 
had minimal findings suggestive of perhaps mild degenerative 
joint disease, x-rays of the veteran's knees in August 2002 
were within normal limits.  Thus, as there was no arthritis 
shown, the veteran cannot get separate ratings under 
Diagnostic Codes 5257 and 5003.
 
Under Diagnostic Codes 5260 and 5261, the veteran's knees 
must have flexion limited to 15 degrees or extension limited 
to 15 degrees to warrant a 20 percent rating for limitation 
of motion.  

At the veteran's January 1999 VA examination, his range of 
motion was from 0 to about 125 degrees.  At the veteran's VA 
examination in August 2002, he had range of motion from 0 to 
130 degrees.  These range of motion tests do not show 
extension or flexion which would warrant even a 
noncompensable rating; thus, even when the directives issued 
in DeLuca are considered (with painful motion and pain upon 
flare-ups considered), the veteran's painful motion can not 
be considered flexion limited to 15 degrees or extension 
limited to 15 degrees to warrant a 20 percent rating for 
limitation of motion.  

At the veteran's August 2002 VA examination, the knees were 
stable to anterior, posterior, varus, and valgus stress.  
Thus, the evidence does not show that there is moderate 
subluxation or recurrent instability to warrant a 20 percent 
rating under Diagnostic Code 5257.  

The veteran is also not entitled to a separate rating for 
removal of cartilage with the knee still symptomatic under 
Diagnostic Code 5259.  The evidence does not show that the 
veteran has had cartilage removed from his knees.  The 
veteran is also not entitled to a separate rating under 
Diagnostic Code 5258 for dislocated cartilage with locking, 
pain, and effusion into the joint.  At the veteran's January 
1999 VA examination, the examiner commented that no acute 
meniscal tear was suspected, although the veteran had 
difficulty cooperating with the exam.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

The preponderance of the evidence is against the veteran's 
claim for a higher rating than 10 percent for a left elbow 
disability, or a disability of either the right or left knee.  
As such, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the 10 percent ratings assigned 
for the veteran's left elbow, right knee, and left knee 
disabilities were proper, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's knees.  The record is complete with records of 
prior medical history and rating decisions.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  


ORDER

Entitlement to an increased rating for a left elbow 
disability from 10 percent disabling is denied.

Entitlement to an increased rating for a left knee disability 
from 10 percent disabling is denied.

Entitlement to an increased rating for a right knee 
disability from 10 percent disabling is denied.  




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

